 

Exhibit 10.6

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE SERIES A CONVERTIBLE
PREFERRED STOCK OF ALLIANCE MMA, INC.

 

I, John Price, hereby certify that I am Chief Financial Officer and Principal
Executive Officer of alliance MMA, Inc. (the “Company”), a corporation organized
and existing under the Delaware General Corporation Law (the “DGCL”), and
further do hereby certify:

 

That pursuant to the authority expressly conferred upon the Board of Directors
of the Company (the “Board”) by the Company’s Certificate of Incorporation, as
amended (the “Certificate of Incorporation”), the Board on November 30, 2018,
adopted the following resolutions creating a series of shares of Preferred Stock
designated as Series A Convertible Preferred Stock, none of which shares have
been issued:

 

RESOLVED, that the Board designates the Series A Convertible Preferred Stock and
the number of shares constituting such series, and fixes the rights, powers,
preferences, privileges and restrictions relating to such series in addition to
any set forth in the Certificate of Incorporation as follows:

 

TERMS OF SERIES A CONVERTIBLE PREFERRED STOCK

 

1.          Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “Series A
Convertible Preferred Stock” (the “Preferred Shares”). The authorized number of
Preferred Shares shall be 900,000 shares. Each Preferred Share shall have $0.001
par value (the “Par Value”). Capitalized terms not defined herein shall have the
meaning as set forth in Section 23 below.

 

2.          Liquidation. Upon the liquidation, dissolution or winding up of the
business of the Company, whether voluntary or involuntary, each holder of
Preferred Shares shall be entitled to receive, for each share thereof, out of
assets of the Company legally available therefor, a preferential amount in cash
equal to $10.00 per share. All preferential amounts to be paid to the holders of
Preferred Shares in connection with such liquidation, dissolution or winding up
shall be paid before the payment or setting apart for payment of any amount for,
or the distribution of any assets of the Company to the holders of any other
class or series of capital stock whose terms expressly provide that the holders
of Preferred Shares should receive preferential payment with respect to such
distribution (to the extent of such preference) and (ii) the Common Stock. If
upon any such distribution the assets of the Company shall be insufficient to
pay the holders of the Preferred Shares (or the holders of any class or series
of capital stock ranking on a parity with the Preferred Shares as to
distributions in the event of a liquidation, dissolution or winding up of the
Company) the full amounts to which they shall be entitled, such holders shall
share ratably in any distribution of assets in accordance with the sums which
would be payable on such distribution if all sums payable thereon were paid in
full. Any distribution in connection with the liquidation, dissolution or
winding up of the Company, or any bankruptcy or insolvency proceeding, shall be
made in cash to the extent possible. Whenever any such distribution shall be
paid in property other than cash, the value of such distribution shall be the
fair market value of such property as determined in good faith by the Board of
Directors of the Company.

 

 

 

 

3.          Dividends. In addition to Sections 5(a) and 11 below, from and after
the first date of issuance of any Preferred Shares (the “Initial Issuance
Date”), each holder of a Preferred Share (each, a “Holder” and collectively, the
“Holders”) shall be entitled to receive dividends (“Dividends”) when and as
declared by the Board, from time to time, in its sole discretion, which
Dividends shall be paid by the Company out of funds legally available therefor,
payable, subject to the conditions and other terms hereof, in cash as if such
Holders had converted the Preferred Shares into Common Stock (without regard to
any limitations on conversion) and had held such shares of Common Stock on the
record date for such dividends and distributions. Payments under the preceding
sentence shall be made concurrently with the dividend or distribution to the
holders of Common Stock.

 

4.          Conversion. Provided shareholders having the requisite number of
shares of the Company’s Common Stock have approved the Purchase Agreement and
all transactions contemplated thereby, including the issuance of the Preferred
Shares and shares issuable upon exercise of the Warrant issued pursuant to the
Purchase Agreement and further provided that Nasdaq has issued an approval
letter with respect to the Purchase Agreement and the issuance of the Preferred
Shares and shares issuable upon exercise of the Warrants being issued pursuant
to the Warrants, each Preferred Share shall be convertible into validly issued,
fully paid and non-assessable shares of Common Stock (as defined below) on the
terms and conditions set forth in this Section 4 (collectively, the
“Approvals”).

 

(a)        Holder’s Conversion Right. Subject to the provisions of Section 4(e),
at any time or times on or after the Approvals, each Holder shall be entitled to
convert any whole number of Preferred Shares into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 4(c) at the
Conversion Rate (as defined below).

 

(b)        Conversion Rate. The number of validly issued, fully paid and
non-assessable shares of Common Stock issuable upon conversion of each Preferred
Share pursuant to Section 4(a) shall be determined according to the following
formula (the “Conversion Rate”):

 

Base Amount
Conversion Price

 

No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Shares. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.

 

(c)        Mechanics of Conversion. The conversion of each Preferred Share shall
be conducted in the following manner:

 

 2 

 

 

(i)        Holder’s Conversion. To convert a Preferred Share into validly
issued, fully paid and non-assessable shares of Common Stock on any date (a
“Conversion Date”), a Holder shall deliver (whether via email or otherwise), for
receipt on or prior to 11:59 p.m., New York time, on such date, a copy of an
executed notice of conversion of the share(s) of Preferred Shares subject to
such conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company. If required by Section 4(c)(vi), within five (5)
Trading Days following a conversion of any such Preferred Shares as aforesaid,
such Holder shall surrender to a nationally recognized overnight delivery
service for delivery to the Company the original certificates representing the
share(s) of Preferred Shares (the “Preferred Share Certificates”) so converted
as aforesaid.

 

(ii)       Company’s Response. On or before the first (1st) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by email an acknowledgment of confirmation, in the form attached hereto as
Exhibit II, of receipt of such Conversion Notice to such Holder and the Transfer
Agent, which confirmation shall constitute an instruction to the Transfer Agent
to process such Conversion Notice in accordance with the terms herein. On or
before the second (2nd) Trading Day following the date of receipt by the Company
of such Conversion Notice, the Company shall (1) provided that the Transfer
Agent is participating in DTC Fast Automated Securities Transfer Program, credit
such aggregate number of shares of Common Stock to which such Holder shall be
entitled to such Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in such
Conversion Notice, a certificate, registered in the name of such Holder or its
designee, for the number of shares of Common Stock to which such Holder shall be
entitled. If the number of Preferred Shares represented by the Preferred Share
Certificate(s) submitted for conversion pursuant to Section 4(c)(vi) is greater
than the number of Preferred Shares being converted, then the Company shall if
requested by such Holder, as soon as practicable and in no event later than
three (3) Trading Days after receipt of the Preferred Share Certificate(s) and
at its own expense, issue and deliver to such Holder (or its designee) a new
Preferred Share Certificate representing the number of Preferred Shares not
converted.

 

(iii)       Record Holder. The Person or Persons entitled to receive the shares
of Common Stock issuable upon a conversion of Preferred Shares shall be treated
for all purposes as the record holder or holders of such shares of Common Stock
on the Conversion Date.

 

 3 

 

 

(iv)      Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to a Holder within two (2) Trading Days
after the Company’s receipt of a Conversion Notice (whether via email or
otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which such Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit such Holder’s or
its designee’s balance account with DTC for such number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion of any
Preferred Shares (as the case may be) (a “Conversion Failure”), then, in
addition to all other remedies available to such Holder, such Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned (as the case may be) any Preferred Shares that have
not been converted pursuant to such Holder’s Conversion Notice, provided that
the voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to the terms of this Certificate of Designations or otherwise and (y) the
Company shall pay in cash to such Holder on each day after such third (3rd)
Trading Day that the issuance of such shares of Common Stock is not timely
effected an amount equal to 1.5% of the product of (A) the aggregate number of
shares of Common Stock not issued to such Holder on a timely basis and to which
the Holder is entitled and (B) the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the last possible date on which the Company
could have issued such shares of Common Stock to the Holder without violating
Section 4(c). In addition to the foregoing, if within two (2) Trading Days after
the Company’s receipt of a Conversion Notice (whether via email or otherwise),
the Company shall fail to issue and deliver a certificate to such Holder and
register such shares of Common Stock on the Company’s share register or credit
such Holder’s or its designee’s balance account with DTC for the number of
shares of Common Stock to which such Holder is entitled upon such Holder’s
conversion hereunder (as the case may be), and if on or after such second (2nd)
Trading Day such Holder (or any other Person in respect, or on behalf, of such
Holder) purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by such Holder of all or any portion
of the number of shares of Common Stock, or a sale of a number of shares of
Common Stock equal to all or any portion of the number of shares of Common
Stock, issuable upon such conversion that such Holder so anticipated receiving
from the Company, then, in addition to all other remedies available to such
Holder, the Company shall, within two (2) Business Days after such Holder’s
request and in such Holder’s discretion, either (i) pay cash to such Holder in
an amount equal to such Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of such Holder) (the “Buy-In Price”), at which point the
Company’s obligation to so issue and deliver such certificate or credit such
Holder’s balance account with DTC for the number of shares of Common Stock to
which such Holder is entitled upon such Holder’s conversion hereunder (as the
case may be) (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to such Holder a
certificate or certificates representing such shares of Common Stock or credit
such Holder’s balance account with DTC for the number of shares of Common Stock
to which such Holder is entitled upon such Holder’s conversion hereunder (as the
case may be) and pay cash to such Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause

 

 4 

 

 

(v)       Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Preferred Shares submitted for
conversion, the Company shall convert from each Holder electing to have
Preferred Shares converted on such date a pro rata amount of such Holder’s
Preferred Shares submitted for conversion on such date based on the number of
Preferred Shares submitted for conversion on such date by such Holder relative
to the aggregate number of Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Preferred Shares, the
Company shall issue to such Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 22.

 

(vi)      Book-Entry. Notwithstanding anything to the contrary set forth in this
Section 4, upon conversion of any Preferred Shares in accordance with the terms
hereof, no Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company following
conversion thereof unless (A) the full or remaining number of Preferred Shares
represented by the certificate are being converted (in which event such
certificate(s) shall be delivered to the Company as contemplated by this Section
4(c)(vi)) or (B) such Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. Each Holder
and the Company shall maintain records showing the number of Preferred Shares so
converted by such Holder and the dates of such conversions or shall use such
other method, reasonably satisfactory to such Holder and the Company, so as not
to require physical surrender of the certificate representing the Preferred
Shares upon each such conversion.. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any Preferred Shares, the
number of Preferred Shares represented by such certificate may be less than the
number of Preferred Shares stated on the face thereof. Each certificate for
Preferred Shares shall bear the following legend:

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE CORPORATION’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF
SERIES A PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION
4(c)(vi) THEREOF. THE NUMBER OF SHARES OF SERIES A PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES A PREFERRED
STOCK STATED ON THE FACE HEREOF PURSUANT TO SECTION 4(c)(vi) OF THE CERTIFICATE
OF DESIGNATIONS RELATING TO THE SHARES OF SERIES A PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE.

 

 5 

 

 

(d)          Taxes. The Company shall pay any and all documentary, stamp,
transfer (but only in respect of the registered holder thereof), issuance and
other similar taxes that may be payable with respect to the issuance and
delivery of shares of Common Stock upon the conversion of Preferred Shares.

 

(e)          Limitation on Beneficial Ownership. Notwithstanding anything to the
contrary contained in this Certificate of Designations, the Preferred Shares
held by a Holder shall not be convertible by such Holder, and the Company shall
not effect any conversion of any Preferred Shares held by such Holder, to the
extent (but only to the extent) that such Holder or any of its affiliates would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
Common Stock. To the extent the above limitation applies, the determination of
whether the Preferred Shares held by such Holder shall be convertible (vis-à-vis
other convertible, exercisable or exchangeable securities owned by such Holder
or any of its affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by such Holder
and its affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability of a Holder to
convert Preferred Shares, or of the Company to issue shares of Common Stock to
such Holder, pursuant to this Section 4(e) shall have any effect on the
applicability of the provisions of this Section 4(e) with respect to any
subsequent determination of convertibility or issuance (as the case may be). For
purposes of this Section 4(e), beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act and the rules and regulations promulgated thereunder. The
provisions of this Section 4(e) shall be implemented in a manner otherwise than
in strict conformity with the terms of this Section 4(e) to correct this Section
4(e) (or any portion hereof) which may be defective or inconsistent with the
intended Maximum Percentage beneficial ownership limitation herein contained or
to make changes or supplements necessary or desirable to properly give effect to
such Maximum Percentage limitation. The limitations contained in this Section
4(e) shall apply to a successor holder of Preferred Shares. The holders of
Common Stock shall be third party beneficiaries of this Section 4(e) and the
Company may not waive this Section 4(e). For any reason at any time, upon the
written or oral request of a Holder, the Company shall within two (2) Business
Days confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding, including by virtue of any prior conversion or exercise
of convertible or exercisable securities into Common Stock, including, without
limitation, pursuant to this Certificate of Designations or securities issued
pursuant to the Purchase Agreement. By written notice to the Company, any Holder
may increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% specified in such notice; provided that (i) any such increase
will not be effective until the 61st day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to such Holder
sending such notice and not to any other Holder.

 

 6 

 

 

(f)          Mandatory conversion. If the 20-day VWAP is greater than one
hundred thirty percent (130%) of the Conversion Price, for twenty consecutive
trading days and there is an effective registration statement registering the
Conversion Shares (“Mandatory Conversion Date”), all of the outstanding shares
of Series A Preferred Stock will automatically convert to Common Stock (a
“Mandatory Conversion”). However, to the extent that such Mandatory Conversion
would result in such Holder exceeding the Maximum Percentage, then such Holder
shall not be required to participate in such Mandatory Conversion to such extent
(or beneficial ownership of such shares of Common Stock as a result of such
Mandatory Conversion to such extent) and such Mandatory Conversion to such
extent shall be held in abeyance for such Holder until such time, if ever, as
its right thereto would not result in such Holder exceeding the Maximum
Percentage and at such time such shares will automatically convert to Common
Stock in one or more series of issuances. Within two Business Days of the
Mandatory Conversion Date, the Company shall deliver to each Holder the
Conversion Shares issuable upon conversion of such Holder’s Series A Preferred
Stock, and, within two Business Days after receipt of such Conversion Shares,
each Holder shall return the certificates for its Series A Preferred Stock to
the Company, provided that, any failure by the Holder to return a certificate
for Series A Preferred Stock will have no effect on the Mandatory Conversion
pursuant to this Section, which Mandatory Conversion will be deemed to occur on
the Mandatory Conversion Date.

 

5.           Rights Upon Issuance of Purchase Rights and Other Corporate Events.

 

(a)          Purchase Rights. In addition to any adjustments pursuant to Section
7(a) below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all of the record holders of any class of Common
Stock (the “Purchase Rights”), then each Holder will be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which such Holder could have acquired if such Holder had held the number of
shares of Common Stock acquirable upon complete conversion of all the Preferred
Shares (without taking into account any limitations or restrictions on the
convertibility of the Preferred Shares) held by such Holder immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that such Holder’s right
to participate in any such Purchase Right would result in such Holder exceeding
the Maximum Percentage, then such Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for such Holder until
such time, if ever, as its right thereto would not result in such Holder
exceeding the Maximum Percentage).

 

 7 

 

 

(b)         Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that each Holder will thereafter have the right to receive upon a
conversion of all the Preferred Shares held by such Holder (i) in addition to
the shares of Common Stock receivable upon such conversion, such securities or
other assets to which such Holder would have been entitled with respect to such
shares of Common Stock had such shares of Common Stock been held by such Holder
upon the consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of the Preferred Shares
contained in this Certificate of Designations) or (ii) in lieu of the shares of
Common Stock otherwise receivable upon such conversion, such securities or other
assets received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as such Holder would have
been entitled to receive had the Preferred Shares held by such Holder initially
been issued with conversion rights for the form of such consideration (as
opposed to shares of Common Stock) at a conversion rate for such consideration
commensurate with the Conversion Rate. The provisions of this Section 5(b) shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion of the Preferred Shares
contained in this Certificate of Designations.

 

6.          Rights Upon Fundamental Transactions. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Certificate of Designations and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Certificate of
Designations and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein and therein. In addition
to the foregoing, upon consummation of a Fundamental Transaction, the Successor
Entity shall deliver to each Holder confirmation that there shall be issued upon
conversion of the Preferred Shares at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 5 and 11, which shall continue to be receivable thereafter))
issuable upon the conversion of the Preferred Shares prior to such Fundamental
Transaction, such shares of the Successor Entity (including its Parent Entity)
or other consideration which each Holder would have been entitled to receive
upon the happening of such Fundamental Transaction had all the Preferred Shares
held by each Holder been converted immediately prior to such Fundamental
Transaction (without regard to any limitations on the conversion of the
Preferred Shares contained in this Certificate of Designations), as adjusted in
accordance with the provisions of this Certificate of Designations. The
provisions of this Section 6 shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion of the Preferred Shares.

 

 8 

 

 

7.           Certain Adjustments.

 

(a)          Issuance of Lower Priced Securities. If, at any time while the
Preferred Shares are outstanding, the Company or any subsidiary, as applicable,
sells or grants any option to purchase or sells or grants any right to reprice,
or otherwise disposes of or issues (or announces any sale, grant or any option
to purchase or other disposition), any Common Stock or Common Stock equivalents
(other than shares of Common Stock pursuant to and in accordance with the
Company’s stock option plan, shares underlying currently outstanding securities
(or shares/rights to acquire shares issued in settlement of existing
indebtedness, provided that the number of shares of Common Stock issued to
satisfy such indebtedness, shall not exceed 750,000 shares), entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Exercise
Price”), then the Conversion Price shall be reduced to equal at all times the
lower of the Base Exercise Price or the Conversion Price as set forth above.
Such adjustment shall be made whenever such Common Stock or Common Stock
equivalents are issued (each a “Dilutive Issuance”). If the Company enters into
a variable rate transaction, the Company shall be deemed to have issued Common
Stock or Common Stock equivalents at the lowest possible conversion price at
which such securities may be converted or exercised. The Company shall notify
the Holder in writing, no later than three (3) Trading Days following the
issuance of any Common Stock or Common Stock equivalents subject to this
Section), indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”). For purposes of clarification, whether or not
the Company provides a Dilutive Issuance Notice pursuant to this Section, upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Common Shares based upon the Base Conversion Price on or after the
date of such Dilutive Issuance, regardless of whether the Holder accurately
refers to the Base Conversion Price in the Notice of Conversion. Notwithstanding
the foregoing in no event, until after the Approvals have been obtained, shall
the Conversion Price be reduced to an amount less than 20% of closing bid price
of Common Stock on the Trading Day prior to initial closing.

 

(b)          Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Sections 5 and 11, if the
Company at any time on or after the Initial Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Sections 5 and 11, if
the Company at any time on or after the Initial Issuance Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

 9 

 

 

(c)          Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect any Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Board shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of such Holder, provided that no such adjustment pursuant
to this Section 7 will increase the Conversion Price as otherwise determined
pursuant to this Section7, provided further that if such Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Board and such Holder shall agree, in good faith, upon
an independent investment bank of nationally recognized standing to make such
appropriate adjustments, whose determination shall be final and binding and
whose fees and expenses shall be borne by the Company.

 

(d)          Calculations. All calculations under this Section 7 shall be made
by rounding to the nearest one-hundred thousandth of a cent or the nearest
1/100th of a share, as applicable. The number of shares of Common Stock
outstanding at any given time shall not include shares owned or held by or for
the account of the Company, and the disposition of any such shares shall be
considered an issue or sale of Common Stock.

 

8.           Authorized Shares.

 

(a)          Reservation. The Company shall, following receipt of the Approvals,
initially reserve out of its authorized and unissued Common Stock a number of
shares of Common Stock equal to 200% of the Conversion Rate with respect to the
Base Amount of each Preferred Share as of the Initial Issuance Date (assuming
for purposes hereof, that all the Preferred Shares issuable pursuant to the
Purchase Agreement have been issued, such Preferred Shares are convertible at
the Conversion Price and without taking into account any limitations on the
conversion of such Preferred Shares set forth in herein) issuable pursuant to
the terms of this Certificate of Designations from the Initial Issuance Date
through the second anniversary of the Initial Issuance Date (assuming for
purposes hereof, that all the Preferred Shares issuable pursuant to the Purchase
Agreement have been issued and without taking into account any limitations on
the issuance of securities set forth herein). So long as any of the Preferred
Shares are outstanding, the Company shall, following receipt of the Approvals,
take all action necessary to reserve and keep available out of its authorized
and unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares, as of any given date, 200% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of all of the Preferred Shares issued or issuable pursuant to the
Purchase Agreement assuming for purposes hereof, that all the Preferred Shares
issuable pursuant to the Purchase Agreement have been issued and without taking
into account any limitations on the issuance of securities set forth herein),
provided that at no time shall the number of shares of Common Stock so available
be less than the number of shares required to be reserved by the previous
sentence (without regard to any limitations on conversions contained in this
Certificate of Designations) (the “Required Amount”). The initial number of
shares of Common Stock reserved for conversions of the Preferred Shares and each
increase in the number of shares so reserved shall be allocated pro rata among
the Holders based on the number of Preferred Shares held by each Holder on the
Initial Issuance Date or increase in the number of reserved shares (as the case
may be) (the “Authorized Share Allocation”). In the event a Holder shall sell or
otherwise transfer any of such Holder’s Preferred Shares, each transferee shall
be allocated a pro rata portion of such Holder’s Authorized Share Allocation.
Any shares of Common Stock reserved and allocated to any Person which ceases to
hold any Preferred Shares shall be allocated to the remaining Holders of
Preferred Shares, pro rata based on the number of Preferred Shares then held by
such Holders.

 

 10 

 

 

(b)          Insufficient Authorized Shares. If, notwithstanding Section 8(a)
and not in limitation thereof, at any time, following receipt of the Approvals,
while any of the Preferred Shares remain outstanding the Company does not have a
sufficient number of authorized and unissued shares of Common Stock to satisfy
its obligation to have available for issuance upon conversion of the Preferred
Shares at least a number of shares of Common Stock equal to the Required Amount
(an “Authorized Share Failure”), then the Company shall promptly take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve and have available the
Required Amount for all of the Preferred Shares then outstanding. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders or conduct a consent
solicitation for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its commercially reasonable
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its Board to recommend to the stockholders
that they approve such proposal. Nothing contained in this Section 8 shall limit
any obligations of the Company under any provision of the Purchase Agreement. In
the event that the Company is prohibited from issuing shares of Common Stock
upon a conversion of any Preferred Share due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorization Failure Shares”), in lieu of delivering such
Authorization Failure Shares to such Holder of such Preferred Shares, the
Company shall pay cash in exchange for the cancellation of such Preferred Shares
convertible into such Authorized Failure Shares at a price equal to the sum of
(i) the product of (x) such number of Authorization Failure Shares and (y) the
Closing Sale Price on the Trading Day immediately preceding the date such Holder
delivers the applicable Conversion Notice with respect to such Authorization
Failure Shares to the Company and (ii) to the extent such Holder purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Holder of Authorization Failure Shares, any
brokerage commissions and other out-of-pocket expenses, if any, of such Holder
incurred in connection therewith.

 

9.          Voting Rights. Except as otherwise expressly required by law, upon
any vote held after the Approvals, each holder of Preferred Shares shall be
entitled to vote on all matters submitted to shareholders of the Company and
shall be entitled to the number of votes for each Preferred Share owned at the
record date for the determination of shareholders entitled to vote on such
matter or, if no such record date is established, at the date such vote is taken
or any written consent of shareholders is solicited, equal to the number of
shares of Common Stock such Preferred Shares are convertible into (voting as a
class with Common Stock), but not in excess of the conversion limitations set
forth in Section 4(e) herein. Except as otherwise required by law, the holders
of Preferred Shares shall vote together with the holders of Common Stock on all
matters and shall not vote as a separate class.

 

 11 

 

 

10.        Optional and Triggered Redemption

 

(a)         Company Redemption. At any time commencing at the earlier of (i) six
months after the Initial Issuance Date, or (ii) upon registration for resale of
the Conversion Shares under the Securities Act, and provided that no Equity
Conditions Failure (as defined below) exists, the Company shall have the right
to redeem all or part of the Preferred Shares then outstanding (the “Company
Redemption Amount”). The Preferred Shares subject to redemption described herein
shall be redeemed by the Company, in cash at a price per Preferred Share (the
“Company Redemption Price”) equal to one hundred and twenty percent (120%) of
the Stated Value. The Company may exercise its redemption option under this
Section 10(a) by delivering a written notice thereof by facsimile or electronic
mail to all, but not less than all, of the Holders (the “Company Redemption
Notice” and the date all of the Holders received such notice is referred to as
the “Company Redemption Notice Date”). The Company Redemption Notice shall be
irrevocable. The Company Redemption Notice shall (x) state the date on which the
Company Redemption shall occur (the “Company Redemption Date”) which date shall
not be less than fifteen (15) Trading Days nor more than twenty-five (25)
Trading Days following the Company Redemption Notice Date, (y) certify that
there has been no Equity Conditions Failure and (z) state the aggregate Company
Redemption Amount of the Preferred Shares which is being redeemed in such
Company Optional Redemption from such Holder and all of the other Holders of the
Preferred Shares pursuant to this Section 10(a) on the Company Optional
Redemption Date. Notwithstanding anything herein to the contrary, (i) if no
Equity Conditions Failure has occurred as of the Company Optional Redemption
Notice Date but an Equity Conditions Failure occurs at any time prior to the
Company Redemption Date, (A) the Company shall provide each Holder a subsequent
notice to that effect and (B) unless such Holder waives the Equity Conditions
Failure, the Company Redemption with respect to such Holder shall be cancelled
and the applicable Company Redemption Notice shall be null and void and (ii) at
any time prior to the date the Company Redemption Price is paid, in full, the
Company Redemption Amount may be converted, in whole or in part, by any Holder
into shares of Common Stock pursuant to Section 4. All Conversion Amounts
converted by a Holder after the Company Redemption Notice Date shall reduce the
Company Redemption Amount of the Preferred Shares of such Holder required to be
redeemed on the Company Redemption Date. In the event of the Company’s
redemption of any of the Preferred Shares under this Section 10(a), a Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for such Holder.
Accordingly, any redemption premium due under this Section 10(a) is intended by
the parties to be, and shall be deemed, a reasonable estimate of such Holder’s
actual loss of its investment opportunity and not as a penalty. For the
avoidance of doubt, the Company shall have no right to effect a Company
Redemption if any Triggering Event has occurred and is continuing, but any
Triggering Event shall have no effect upon any Holder’s right to convert
Preferred Shares in its discretion. “Equity Conditions Failure” means that that
on the date specified, the Equity Conditions are not met in whole or in part.

 

 12 

 

 

(b)         Triggering Event Redemption.

 

(i)           Triggering Event. Each of the following events shall constitute a
“Triggering Event”:

 

a.            the suspension from trading or failure of the Common Stock to be
traded or listed (as applicable) on the Nasdaq market on or prior to 90 days
after the closing of the SCWorx Acquisition (as defined in the Purchase
Agreement), for a period of five (5) consecutive Trading Days; or

 

b.            the Company’s shareholders do not approve the Transaction
Documents on or before January 31, 2019, subject to extension for up to 30 days
upon the mutual agreement of the Company and a majority in interest of the
Holders.

 

(ii)           Notice of a Triggering Event; Redemption Right. Upon the
occurrence of a Triggering Event with respect to the Preferred Shares, the
Company shall within one (1) Business Day deliver written notice thereof via
facsimile or electronic mail (a “Triggering Event Notice”) to each Holder. At
any time after the earlier of a Holder’s receipt of a Triggering Event Notice
and such Holder becoming aware of a Triggering Event, at the written election of
any Holder, the Company shall redeem such Holder’s Preferred Shares at a price
equal to one hundred percent (100%) of the Stated Value, which amount shall be
paid to the Holder within five (5) Trading Days of receipt of written notice
from the Holder of its election to redeem the Preferred Shares.

 

11.        Participation. In addition to any adjustments pursuant to Section
7(b), on and after the date of the Approvals, the Holders shall, as holders of
Preferred Shares, be entitled to receive such dividends paid and distributions
made to the holders of shares of Common Stock to the same extent as if such
Holders had converted each Preferred Share held by each of them into shares of
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of shares of
Common Stock (provided, however, to the extent that a Holder’s right to
participate in any such dividend or distribution would result in such Holder
exceeding the Maximum Percentage, then such Holder shall not be entitled to
participate in such dividend or distribution to such extent (or the beneficial
ownership of any such shares of Common Stock as a result of such dividend or
distribution to such extent) and such dividend or distribution to such extent
shall be held in abeyance for the benefit of such Holder until such time, if
ever, as its right thereto would not result in such Holder exceeding the Maximum
Percentage).

 

 13 

 

 

12.         Vote to Change the Terms of or Issue Preferred Shares. In addition
to any other rights provided by law, except where the vote or written consent of
the holders of a greater number of shares is required by law or by another
provision of the Certificate of Incorporation, without first obtaining the
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the holders of at least a majority in interest of
the outstanding Preferred Shares (the “Required Holders”), voting together as a
single class, the Company shall not: (a) amend or repeal any provision of, or
add any provision to, its Certificate of Incorporation or bylaws, or file any
certificate of designations or articles of amendment of any series of shares of
preferred stock, if such action would adversely alter or change in any respect
the preferences, rights, privileges or powers, or restrictions provided for the
benefit, of the Preferred Shares, regardless of whether any such action shall be
by means of amendment to the Certificate of Incorporation or by merger,
consolidation or otherwise; (b) increase or decrease (other than by conversion)
the authorized number of Preferred Shares; (c) issue any Preferred Shares; or
(d) without limiting any provision of Section 16, whether or not prohibited by
the terms of the Preferred Shares, circumvent a right of the Preferred Shares.

 

13.        Negative Covenants. As long as any Preferred Shares are outstanding,
unless the holders of at least 67% in Stated Value of the then outstanding
shares of Preferred Stock shall have otherwise given prior written consent, the
Corporation shall not, and shall not permit any of the Subsidiaries to, directly
or indirectly:

 

a)          amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

b)          repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock, Common Stock
Equivalents or Junior Securities, other than as to the Conversion Shares as
permitted or required under the Transaction Documents;

 

c)          pay cash dividends or distributions on Junior Securities of the
Corporation;

 

d)         enter into any transaction with any Affiliate of the Corporation
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the
Corporation (even if less than a quorum otherwise required for board approval);
or

 

e)          enter into any agreement with respect to any of the foregoing.

 

14.         Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing Preferred Shares (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of an
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.

 

 14 

 

 

15.         Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Certificate of Designations
shall be cumulative and in addition to all other remedies available under this
Certificate of Designations and any of the other Transaction Documents, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and no remedy contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy. Nothing herein shall limit any
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Certificate of Designations. The
Company covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by a Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holders and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, each Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any such breach or any such threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to a Holder that is requested by such Holder to enable such Holder
to confirm the Company’s compliance with the terms and conditions of this
Certificate of Designations.

 

16.         Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of any Preferred Shares above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of
Preferred Shares and (iii) shall, so long as any Preferred Shares are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, the maximum number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of the Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein).

 

17.         Failure or Indulgence Not Waiver. No failure or delay on the part of
a Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.

 

 15 

 

 

18.         Notices. The Company shall provide each Holder of Preferred Shares
with prompt written notice of all actions taken pursuant to the terms of this
Certificate of Designations, including in reasonable detail a description of
such action and the reason therefor. Whenever notice is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice must be in writing and shall be given in accordance with Section 5.4 of
the Purchase Agreement. Without limiting the generality of the foregoing, the
Company shall give written notice to each Holder (i) promptly following any
adjustment of the Conversion Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen (15)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any grant, issuances, or sales of any Options, Convertible Securities
or rights to purchase stock, warrants, securities or other property to all
holders of shares of Common Stock as a class or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided, in each case, that such information shall be made known to the public
prior to, or simultaneously with, such notice being provided to any Holder.

 

19.         Transfer of Preferred Shares. The Holder may, subject to compliance
with applicable securities laws, transfer some or all of its Preferred Shares
without the consent of the Company.

 

20.         Preferred Shares Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name, address and email address of the
Persons in whose name the Preferred Shares have been issued, as well as the name
and address of each transferee. The Company may treat the Person in whose name
any Preferred Shares is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any properly made transfers.

 

21.         Stockholder Matters; Amendment.

 

(a)          Stockholder Matters. Any stockholder action, approval or consent
required, desired or otherwise sought by the Company pursuant to the DGCL, the
Certificate of Incorporation, this Certificate of Designations or otherwise with
respect to the issuance of Preferred Shares may be effected by written consent
of the Company’s stockholders or at a duly called meeting of the Company’s
stockholders, all in accordance with the applicable rules and regulations of the
DGCL. This provision is intended to comply with the applicable sections of the
DGCL permitting stockholder action, approval and consent affected by written
consent in lieu of a meeting.

 

 16 

 

 

(b)          Amendment. This Certificate of Designations or any provision hereof
may be amended by obtaining the affirmative vote at a meeting duly called for
such purpose, or written consent without a meeting in accordance with the DGCL,
of the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the DGCL and
the Certificate of Incorporation.

 

22.         Dispute Resolution.

 

(a)          Disputes Over Closing Bid Price, Closing Sale Price, Conversion
Price, VWAP or Fair Market Value.

 

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, a VWAP or fair market value (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or such applicable Holder (as the case may be)
shall submit the dispute via email (I) within two (2) Business Days after
delivery of the applicable notice giving rise to such dispute to the Company or
such Holder (as the case may be) or (II) if no notice gave rise to such dispute,
at any time after such Holder learned of the circumstances giving rise to such
dispute. If such Holder and the Company are unable to resolve such dispute
relating to such Closing Bid Price, such Closing Sale Price, such Conversion
Price, such VWAP or such fair market value (as the case may be) by 5:00 p.m.
(New York time) on the third (3rd) Business Day following such delivery by the
Company or such Holder (as the case may be) of such dispute to the Company or
such Holder (as the case may be), then such Holder shall select an independent,
reputable investment bank to resolve such dispute.

 

(ii) Such Holder and the Company shall each deliver to such investment bank (x)
a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 22(a) and (y) written documentation supporting
its position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which such Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (x)
and (y) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either such Holder or
the Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and such Holder or
otherwise requested by such investment bank, neither the Company nor such Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

 17 

 

 

(iii) The Company and such Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and such Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(b)          Disputes Over Arithmetic Calculation of the Conversion Rate.

 

(i) In the case of a dispute as to the arithmetic calculation of a Conversion
Rate, the Company or such Holder (as the case may be) shall submit the disputed
arithmetic calculation via email (i) within two (2) Business Days after delivery
of the applicable notice giving rise to such dispute to the Company or such
Holder (as the case may be) or (ii) if no notice gave rise to such dispute, at
any time after such Holder learned of the circumstances giving rise to such
dispute. If such Holder and the Company are unable to resolve such disputed
arithmetic calculation of such Conversion Rate by 5:00 p.m. (New York time) on
the third (3rd) Business Day following such delivery by the Company or such
Holder (as the case may be) of such disputed arithmetic calculation, then such
Holder shall select an independent, reputable accountant or accounting firm to
perform such disputed arithmetic calculation.

 

(ii) Such Holder and the Company shall each deliver to such accountant or
accounting firm (as the case may be) (x) a copy of the initial dispute
submission so delivered in accordance with the first sentence of this Section
22(a) and (y) written documentation supporting its position with respect to such
disputed arithmetic calculation, in each case, no later than 5:00 p.m. (New York
time) by the fifth (5th) Business Day immediately following the date on which
such Holder selected such accountant or accounting firm (as the case may be)
(the “Submission Deadline”) (the documents referred to in the immediately
preceding clauses (x) and (y) are collectively referred to herein as the
“Required Documentation”) (it being understood and agreed that if either such
Holder or the Company fails to so deliver all of the Required Documentation by
the Submission Deadline, then the party who fails to so submit all of the
Required Documentation shall no longer be entitled to (and hereby waives its
right to) deliver or submit any written documentation or other support to such
accountant or accounting firm (as the case may be) with respect to such disputed
arithmetic calculation and such accountant or accounting firm (as the case may
be) shall perform such disputed arithmetic calculation based solely on the
Required Documentation that was delivered to such accountant or accounting firm
(as the case may be) prior to the Submission Deadline). Unless otherwise agreed
to in writing by both the Company and such Holder or otherwise requested by such
accountant or accounting firm (as the case may be), neither the Company nor such
Holder shall be entitled to deliver or submit any written documentation or other
support to such accountant or accounting firm (as the case may be) in connection
with such disputed arithmetic calculation of the Conversion Rate (other than the
Required Documentation).

 

 18 

 

 

(iii) The Company and such Holder shall cause such accountant or accounting firm
(as the case may be) to perform such disputed arithmetic calculation and notify
the Company and such Holder of the results no later than ten (10) Business Days
immediately following the Submission Deadline. The fees and expenses of such
accountant or accounting firm (as the case may be) shall be borne solely by the
Company, and such accountant’s or accounting firm’s (as the case may be)
arithmetic calculation shall be final and binding upon all parties absent
manifest error.

 

(c)          Miscellaneous. The Company expressly acknowledges and agrees that
(i) this Section 22 constitutes an agreement to arbitrate between the Company
and such Holder (and constitutes an arbitration agreement) under § 7501, et seq.
of the New York Civil Practice Law and Rules (“CPLR”) and that each party shall
be entitled to compel arbitration pursuant to CPLR § 7503(a) in order to compel
compliance with this Section 22, (ii) a dispute relating to a Conversion Price
includes, without limitation, disputes as to (1) the consideration per share at
which an issuance or deemed issuance of Common Stock occurred, and (2) whether
an agreement, instrument, security or the like constitutes an Option or
Convertible Security, (iii) the terms of this Certificate of Designations and
the Purchase Agreement shall serve as the basis for the selected investment
bank’s resolution of the applicable dispute, such investment bank shall be
entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Certificate of
Designations and the Purchase Agreement, (iv) the terms of this Certificate of
Designations and each other applicable Transaction Document shall serve as the
basis for the selected accountant’s or accounting firm’s performance of the
applicable arithmetic calculation, (v) for clarification purposes and without
implication that the contrary would otherwise be true, disputes relating to
matters described in Section 22(a) shall be governed by Section 22(a) and not by
Section 22(b), (vi) such Holder (and only such Holder), in its sole discretion,
shall have the right to submit any dispute described in this Section 22 to any
state or federal court sitting in The City of New York, Borough of Manhattan in
lieu of utilizing the procedures set forth in this Section 22 and (vii) nothing
in this Section 22 shall limit such Holder from obtaining any injunctive relief
or other equitable remedies (including, without limitation, with respect to any
matters described in Section 22(a) or Section 22(b)).

 

 19 

 

 

23.         Certain Defined Terms. For purposes of this Certificate of
Designations, the following terms shall have the following meanings:

 

(a)          “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(b)           “Base Amount” means, with respect to each Preferred Share, as of
the applicable date of determination, the sum of (1) the Stated Value thereof,
plus (2) the Unpaid Dividend Amount thereon as of such date of determination.

 

(c)          “Bloomberg” means Bloomberg, L.P.

 

(d)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(e)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the applicable Holder. If the Company and
such Holder are unable to agree upon the fair market value of such security,
then such dispute shall be resolved in accordance with the procedures in Section
22. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such period.

 

(f)          “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

 20 

 

 

(g)          “Conversion Price” means, with respect to each Preferred Share, as
of any Conversion Date or other applicable date of determination, $.20, subject
to adjustment as provided herein.

 

(h)          “Conversion Shares” means (i) the shares of Common Stock into which
the Preferred Shares are convertible, and (ii) any capital stock into which such
Conversion Shares shall have been changed or any share capital resulting from a
reclassification of such common stock

 

(i)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(j)          “Eligible Market” means The New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Over-the-Counter
Bulletin Board, the OTCQB, the OTCQX or the Principal Market (or any successor
thereto).

 

(k)          “Equity Conditions” means, during the period in question, (a) the
Corporation shall have duly honored all conversions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the applicable
Holder on or prior to the dates so requested or required, if any, (b) the
Corporation shall have paid all liquidated damages and other amounts owing to
the applicable Holder in respect of the Preferred Stock, (c) all of the
Conversion Shares issuable pursuant to the Transaction Documents (and shares
issuable in lieu of cash payments of dividends) may be resold pursuant to Rule
144 without volume or manner-of-sale restrictions or current public information
requirements as determined by the counsel to the Corporation as set forth in a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent and the affected Holders or the Conversion Shares are registered for
resale under the Securities Act, (d) the Common Stock is trading on a the Nasdaq
Stock Market and all of the shares issuable pursuant to the Transaction
Documents are listed or quoted for trading on such the Nasdaq Stock Market (and
the Corporation believes, in good faith, that trading of the Common Stock on the
Nasdaq Stock Market will continue uninterrupted for the foreseeable future), (e)
there is a sufficient number of authorized, but unissued and otherwise
unreserved, shares of Common Stock for the issuance of all of the shares then
issuable pursuant to the Transaction Documents, (f) the issuance of the shares
in question to the applicable Holder would not violate the limitations set forth
in Section 4(e) herein, (g) there has been no public announcement of a pending
or proposed Fundamental Transaction or Change of Control Transaction that has
not been consummated, (h) the applicable Holder is not in possession of any
information provided by the Corporation that constitutes, or may constitute,
material non-public information, (i) for each Trading Day in a period of 10
consecutive Trading Days prior to the applicable date in question, the daily
trading volume for the Common Stock on the Nasdaq Stock Market exceeds $350,000
per Trading Day and the closing price of the Common Stock on each such day
equals at least 130% of the Conversion Price, and (j) the Company’s Common Stock
must be DTC and DWAC eligible.

 

 21 

 

 

(l)          “Fundamental Transaction” means if, at any time while any Preferred
Shares are outstanding (i) the Company, directly or indirectly, in one or more
related transactions effects any merger or consolidation of the Company with or
into another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock are effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding Common Stock (not including any Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), it being understood that the
completion of the SCWorx Acquisition shall not be deemed a “Fundamental
Transaction” for purposes of this Certificate of Designations. “Options” means
any rights, warrants or options to subscribe for or purchase shares of Common
Stock or Convertible Securities.

 

(m)           “Junior Securities” mean any security of the Company. Including
and series of preferred stock, which by its terms is junior to the rights and
preferences of the Preferred Stock.

 

(n)          “Purchase Agreement” means that certain Securities Purchase
Agreement by and among the Company and the initial holders of Preferred Shares,
dated as of the Initial Issuance Date, as may be amended from time in accordance
with the terms thereof.

 

(o)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(p)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(q)           “Principal Market” means The NASDAQ Capital Market.

 

 22 

 

 

(r)           “SEC” means the Securities and Exchange Commission or the
successor thereto.

 

(s)          “Stated Value” shall mean $10.00 per share, subject to adjustment
for stock splits, stock dividends, recapitalizations, reorganizations,
reclassifications, combinations, subdivisions or other similar events occurring
after the Initial Issuance Date with respect to the Preferred Shares.

 

(t)          “Subsidiaries” shall have the meaning as set forth in the Purchase
Agreement.

 

(u)          “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

 

(v)         “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Required Holders or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(w)          “Transaction Documents” means the Purchase Agreement, this
designation and all other agreements and documents executed in connection with
the issuance and sale of the Preferred Stock.

 

(x)          “Unpaid Dividend Amount” means, as of the applicable date of
determination, with respect to each Preferred Share, all declared and unpaid
Dividends on such Preferred Share.

 

(y)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

 23 

 

 

(x)          “VWAP” , for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock are then listed or
quoted on a Eligible Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Eligible
Market on which the Common Stock are then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if OTCQB or OTCQX is not an Eligible
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on OTCQB or OTCQX as applicable, (c) if the Common
Stock are not then listed or quoted for trading on OTCQB or OTCQX and if prices
for the Common Stock then reported in the “Pink Sheets” published by OTC Markets
Group, Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of an Common Stock re
as determined by an independent appraiser selected in good faith by the Holders
of a majority in interest of the Preferred Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

24.         Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall simultaneously with any such receipt or
delivery publicly disclose such material, non-public information on a Current
Report on Form 8-K or otherwise. In the event that the Company believes that a
notice contains material, non-public information relating to the Company or any
of its Subsidiaries, the Company so shall indicate to each Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, each Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries. Nothing contained in this Section 24 shall limit
any obligations of the Company, or any rights of any Holder, under the Purchase
Agreement.

 

* * * * *

 

 24 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
of Series A Convertible Preferred Stock of Alliance MMA, Inc. to be signed by
its President on this 30th day of November, 2018.

 



  ALLIANCE MMA, INC.       By: /s/ John Price   Name: John Price   Title:



 

 

 

 

EXHIBIT I

 

ALLIANCE MMA, INC.

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
the Series A Convertible Preferred Stock of Alliance MMA, Inc. Company (the
“Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series A Convertible Preferred Stock, $0.001 par value per share
(the “Preferred Shares”), of Alliance MMA, Inc., a Delaware corporation (the
“Company”), indicated below into shares of common stock, $0.001 par value per
share (the “Common Stock”), of the Company, as of the date specified below.

 

Date of Conversion:  

 

Number of Preferred Shares to be converted:  

 

Share certificate no(s). of Preferred Shares to be converted:  

 

Tax ID Number (If applicable):  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the shares of Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:

 

Issue to:                

 

Address:    

 

Telephone Number:    

 

Email address:    

 

Holder:    

 

By:    

 

Title:    

 

Dated:    

 

Account Number (if electronic book entry transfer):  

 

Transaction Code Number (if electronic book entry transfer):  

 

 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
[                                ] to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated __________, 2018 from the Company and acknowledged and agreed to by
[                              ].

 

  ALLIANCE MMA, INC.       By:         Name:     Title:

 

 

 